--------------------------------------------------------------------------------

EXHIBIT 10.91

 
JOINT VENTURE TERMINATION AGREEMENT
 
by and between
 
OLYMPUS CORPORATION
 
and
 
CYTORI THERAPEUTICS INC.


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
SECTION 1.  DEFINITIONS
4
1.1.  Defined Terms.
4
1.2.  Interpretation.
5
SECTION 2.  PURCHASE AND SALE OF OLYMPUS JV SHARES AND THE OLYMPUS ASSETS
5
2.1.  Basic Obligation.
5
2.2.  Purchase and Sale of all JV Shares.
5
2.3.  Delivery of the Olympus Assets.
5
2.4.  Purchase Price.
6
2.5.  Payment Method.
7
2.6.  Taxes on the Transfer of the JV Shares and Olympus Assets.
7
2.7.  Taxes.
8
2.8.  Books and Records; Access; Assistance.
8
2.9.  Tax Relief.
8
2.10.  Automatic Termination.
9
SECTION 3.1.  LICENSE
9
3.1.  License.
9
3.2.  Revocability.
9
3.3.  Retention of Rights.
9
SECTION 4.  ADDITIONAL OBLIGATIONS OF OLYMPUS
9
4.1.  Transfer of JV Information and Documentation.
9
4.2.  JV Assets.
9
SECTION 5.  ADDITIONAL OBLIGATIONS OF CYTORI
9
5.1.  Sale of Olympus’ Cytori Shares.
9
5.2.  Olympus Name.
10

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
SECTION 6.  TERMINATION OF THE JOINT VENTURE AGREEMENT AND RELATED AGREEMENTS
10
6.1.  Termination.
10
6.2.  Cytori Release and Waiver.
10
6.3.  Olympus Release and Waiver.
10
SECTION 7.  REPRESENTATIONS AND WARRANTIES
11
7.1.  Representations and Warranties Cytori.
11
7.2.  Representations and Warranties Olympus.
12
SECTION 8.  OLYMPUS WarrantY SerVICE AND CELUTION ONE SUPPORT Obligations
13
8.1.  Olympus Warranty Service and Celution One Support.
13
8.2.  Further Celution One Support.
13
8.3.  Olympus Disclaimer.
14
SECTION 9.  CONFIDENTIALITY
14
9.1.  Public Announcements.
14
9.2.  Confidentiality and Non-Use.
15
SECTION 10.  LIMITATION OF LIABILITY
15
10.1.  No Consequential or Incidental Damages.
15
10.2.  Limitation on Claims and Liability Cap.
16
SECTION 11.  INDEMNIFICATION
16
11.1.  Indemnification Obligations of the Parties.
16
11.2.  Administration of Indemnification.
16
SECTION 12.  GENERAL PROVISIONS
18
12.1.  Governing Law.
18
12.2.  Dispute Resolution.
18
12.3.  Notices and Other Communications.
18

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
12.4.  Governing Language.
19
12.5.  Severability.
19
12.6.  Further Assurances.
20
12.7.  Expenses.
20
12.8.  No Waiver.
20
12.9.  Entire Agreement; Amendments.
20
12.10.  Assignment.
20
12.11.  No Agency.
20
12.12.  No Beneficiaries.
20
12.13.  Rights and Remedies Cumulative.
20
12.14.  Counterparts.
21

 
SCHEDULES
 
Schedule 1.1 Definitions
Schedule 2.3A Assigned Patents
Schedule 2.3B Service Parts
Schedule 2.3C Celution One Device
Schedule 2.3D Celution One Consumables
Schedule 4.1 JV Information and Documentation
Schedule 4.2 JV Assets
Schedule 6.1A Related Agreements
Schedule 6.1B Acknowledgement Agreement
Schedule 8.1A Products
Schedule 8.1B Warranty Service and Celution One Support
Schedule 9.2(a) Cytori Confidential Information
Schedule 9.2(b) Olympus Confidential Information



 
- 3 -

--------------------------------------------------------------------------------

 
 
JOINT VENTURE TERMINATION AGREEMENT
 
THIS JOINT VENTURE TERMINATION AGREEMENT (this “Agreement”) is entered into as
of the Effective Date by and between Olympus Corporation, a corporation
organized and existing under the laws of Japan (“Olympus”), and Cytori
Therapeutics Inc., a company organized and existing under the laws of the State
of Delaware, United States of America (“Cytori”).  Olympus and Cytori are
hereinafter also referred to collectively as the “Parties” and each individually
as a “Party”.
 
RECITALS
 
A.
WHEREAS, Olympus is a leading developer and manufacturer of medical and
scientific equipment.

 
B.
WHEREAS, Cytori is a leading developer of regenerative cell technology,
including scientific equipment used to carry out regenerative cell therapies and
treatments.

 
C.
WHEREAS, Olympus and Cytori entered into a certain Joint Venture Agreement dated
November 4, 2005 (the “Joint Venture Agreement”), and certain Related Agreements
(defined below) that set forth, among other things, the terms and conditions for
the formation, operation, and management of the JV.

 
D.
WHEREAS, Pursuant to the Joint Venture Agreement, Olympus and Cytori each
acquired and currently own one thousand and twenty-six (1,026) shares of the
common stock of Olympus-Cytori, Inc., a company organized and existing under the
laws of the State of Delaware, United States of America (the “JV”).

 
E.
WHEREAS, Olympus entered the Related Agreements (as hereinafter defined) with
Cytori and/or the JV.

 
F.
WHEREAS, Olympus acquired and currently owns four million thirteen thousand and
forty-three (4,013,043) shares of Cytori’s common stock (the “Cytori Shares”).

 
G.
WHEREAS, In light of long-term business considerations, subject to the terms and
conditions herein, Olympus is willing to sell its shares of the JV and certain
of its assets to Cytori, and Cytori wishes to acquire such shares and assets and
both Olympus and Cytori desire to terminate the Joint Venture Agreement and the
Related Agreements.

 
NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1.
DEFINITIONS



1.1
Defined Terms.  Capitalized terms used in this Agreement have the respective
meanings ascribed thereto in Schedule 1.1.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.2
Interpretation.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument, other
document or provision of law herein shall be construed as referring to such
agreement, instrument, other document or provision of law as from time to time
re-enacted, re-printed, amended, re-named, superseded, supplemented or otherwise
modified prior to the date hereof, (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the word
“country” shall be construed to include any country, state, nation or territory
recognized by the international community, (d) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Sections and Schedules shall be construed to refer to
Sections and Schedules to this Agreement, (f) Section headings used herein are
for convenience of reference only, do not form a part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement, (g) whenever this Agreement refers to an Schedule
attached hereto, such Schedule shall be deemed to be incorporated by reference
herein, and (h) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.

 
2.
PURCHASE AND SALE OF OLYMPUS JV SHARES AND THE OLYMPUS ASSETS



2.1
Basic Obligation.  Subject to the terms and conditions of this Agreement,
Olympus shall sell and convey the JV Shares and the Olympus Assets to Cytori
free and clear of any Encumbrances, and Cytori shall purchase the JV Shares and
the Olympus Assets from Olympus for the Total Purchase Price.



2.2
Purchase and Sale of all JV Shares.



 
(a)
On the Transfer Date, Olympus shall send to Cytori via an international courier
service, return receipt requested, original share certificates representing the
JV Shares, duly endorsed (or accompanied by duly executed stock powers).



 
(b)
On or prior to the Transfer Date, Olympus shall cause Messrs. Yasunobu
Toyoshima, Masatoshi Kobayashi, and Mamoru Kaneko to resign as directors of the
JV, effective as of the Transfer Date, and shall provide copies of such written
resignations to Cytori.



2.3
Delivery of the Olympus Assets.  In order to effectuate the transfer of the
Assigned Patents to Cytori, as soon as reasonably practicable after the Transfer
Date, Olympus shall execute such forms of assignment as shall be reasonably
agreed to by Olympus and Cytori.  Within four (4) weeks of the Transfer Date,
Olympus shall deliver the Olympus Assets, other than the Assigned Patents, to
Cytori FCA Tokyo, Japan.  Title to and risk of loss of the Olympus Assets shall
pass from Olympus to Cytori upon Olympus’ delivery of the Olympus Assets to
Cytori.  Notwithstanding the foregoing, (i) if any of the Service Parts have not
been manufactured by the Transfer Date, Olympus shall not be obligated to
deliver such item(s) within four (4) weeks of the Transfer Date, but shall
deliver such item(s) to Cytori FCA Tokyo, Japan within thirty (30) days after
such item(s) has been manufactured; and (ii) Olympus shall have no obligation to
deliver the New Devices to Cytori if Cytori does not or does not cause the JV to
maintain in effect through the date of delivery of the New Devices all CE Marks
and other government approvals for the Celution One Device and Celution One
Consumables that are in effect as of November 28, 2011, or any subsequent
equally valid CE Mark and approvals.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
2.4
Purchase Price.  Cytori shall pay Olympus the Initial Payment within sixty (60)
days of the Effective Date.  Cytori shall pay Olympus the USD value of five
percent (5%) of Cytori’s gross sales receipts for sales of all products
including, without limitation, all previous models and any newer models of the
Celution One Devices and Celution One Consumables, beginning with gross sales
receipts received for sales made in Cytori’s first fiscal quarter of 2013,
within sixty (60) days of the end of each Cytori fiscal quarter, until the Total
Purchase Price is paid by Cytori to Olympus in full (the “Installment
Payments”).  Cytori may elect to pay the Total Purchase Price under any one of
the following options:



 
(a)
One Year Payment Option.  Cytori may elect to pay Olympus a total of USD
4,500,000, inclusive of the Initial Payment and all Installment Payments (the
“One Year Payment Option”).  If Cytori exercises this option, Cytori shall pay
Olympus the Initial Payment and the Installment Payments as set forth above,
plus any additional amounts necessary to reach a total of USD 4,500,000 within
one (1) year of the Effective Date.



 
(b)
Two Year Payment Option.  Cytori may elect to pay Olympus a total of USD
6,000,000, inclusive of the Initial Payment and all Installment Payments (the
“Two Year Payment Option”).  If Cytori exercises this option, Cytori shall pay
Olympus the Initial Payment and the Installment Payments as set forth above,
plus any additional amounts necessary to reach a total of USD 6,000,000 within
two (2) years of the Effective Date.



 
(c)
Olympus Payment Option.  Cytori shall promptly inform Olympus in writing of all
cash and cash equivalents that Cytori receives within one (1) year following the
Effective Date.  Notwithstanding Cytori’s exercise of the One Year Payment
Option or Two Year Payment Option, if Cytori receives a cumulative total of at
least USD 35,000,000 in cash or cash equivalents through strategic and/or
financing arrangements during such one (1) year period, then, Cytori shall pay
Olympus a total of USD 4,500,000 within five (5) Business Days of Cytori’s
receipt of a written notice from Olympus requesting such payment (the “Olympus
Payment Option”).  For the avoidance of doubt, the cumulative sum that Cytori
shall pay Olympus under the Olympus Payment Option is USD 4,500,000, composed of
(i) the Initial Payment, (ii) any Installment Payments received by Olympus, and
(iii) any additional amounts necessary to reach a total of USD 4,500,000.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(d)
Extended Payment Option.  Cytori may elect to pay Olympus a total of USD
16,000,000, inclusive of the Initial Payment and all Installment Payments (the
“Extended Payment Option”).  If Cytori exercises this option, Cytori shall pay
Olympus the Initial Payment, the Installment Payments, and the minimum annual
payments below, until Cytori has paid Olympus a total of USD 16,000,000 (after
which Cytori shall have no further obligation with respect to the Extended
Payment Option) provided, however, that during years three (3) through six
(6)  Cytori shall pay the minimum Installment Payment amounts specified below
for such years, with any shortfall in installment payments for each year being
paid in full  within sixty (60) days following the end of each relevant Cytori
fiscal year.  Cytori shall pay Olympus at least the following amounts during
years three (3) through six (6)  following the Effective Date:  (i) USD
3,000,000 during the Cytori fiscal year in which the third anniversary of the
Effective Date falls; (ii) USD 3,000,000 during the Cytori fiscal year in which
the fourth anniversary of the Effective Date falls; (iii) USD 4,000,000 during
the Cytori fiscal year in which the fifth anniversary of the Effective Date
falls; and (iv) any additional amounts necessary to reach a total of USD
16,000,000 during the Cytori fiscal year in which the sixth anniversary of the
Effective Date falls.



If Cytori does not exercise the One Year Payment Option, Two Year Payment
Option, or pay Olympus the Total Purchase Price pursuant to Section 2.4(c), then
Cytori shall be deemed to have exercised the Extended Payment Option.  Cytori
shall pay the Total Purchase Price to Olympus in accordance with this Section
2.4 without prior notice or demand and without deduction, set-off, or reduction
for any reason and notwithstanding any dispute that may arise from or be related
to this Agreement or any claim, counterclaim, recoupment, defense, or other
right which Cytori may have against Olympus.


2.5
Payment Method.  Cytori shall pay all amounts due to Olympus hereunder by wire
transfer in immediately available funds to the following bank account:



Account No:
022101
Account Name:
OLYMPUS CORPORATION
Account With:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. Shinjuku-Chuo Branch
Bank Address:
1-8-1 Nishi-Shinjuku, Shinjuku-ku, Tokyo 163-8691 Japan
Swift Code:
BOTKJPJT
Bank Code:
0005

 
2.6
Taxes on the Transfer of the JV Shares and Olympus Assets.  Any sales taxes, use
taxes, transfer taxes, documentary charges, recording fees, filing fees or
similar taxes, charges, fees or expenses (other than Taxes attributable to
Olympus’ gain or income from the sale of the JV Shares or the Olympus Assets, or
expenses associated with a failure by Olympus to appropriately remit Taxes or
timely file the appropriate Tax Returns) that may become payable in connection
with the sale of the JV Shares or the Olympus Assets to Cytori shall be split
evenly such that one-half of such amounts shall be borne and paid by Olympus and
one half shall be borne and paid by Cytori.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
2.7
Taxes.  All Tax Returns shall be prepared consistently with the Code or other
Applicable Law.  The Parties shall make jointly the necessary elections and
execute and file, within the prescribed times therefor, the prescribed election
forms and any other documents required to give effect to the foregoing and also
prepare and file all of their respective Tax Returns in a manner consistent with
such elections.



2.8
Books and Records; Access; Assistance.



 
(a)
Subject to any limitations imposed by Applicable Law, including limitations that
are required to preserve any applicable attorney-client privilege, after the
Transfer Date, Cytori and Olympus shall make reasonably available to each other
and to any Governmental Authority (including any Governmental Authority having
responsibility for the collection or enforcement of Taxes) and shall cause the
JV to make reasonably available to Cytori and Olympus and to any Governmental
Authority, all books and records relating to the JV Shares and the Olympus
Assets for all periods prior to the Transfer Date and shall use commercially
reasonable efforts to preserve (i) all such books and records and (ii) Tax
information, records or documents pertaining to the JV Shares and the Olympus
Assets, until the later of ten (10) years after the Transfer Date or the
expiration of all applicable statutes of limitations for Taxes or extensions
thereof.  Cytori and Olympus shall also make available to each other, during
normal business hours when reasonably requested, personnel responsible for
preparing or maintaining information, records and documents, in connection with
Taxes.  The right to access provided by this Section 2.8 shall include the right
to make copies of accessed documents.



 
(b)
Notwithstanding the foregoing, Section 2.8(a) shall not provide Cytori or
Olympus any access rights to documents or information of the other Party which
access would violate any Applicable Law or obligations regarding the
confidentiality thereof (unless any such violation could be and is avoided by
the recipient’s execution and delivery of an appropriate confidentiality
agreement), or waive any attorney/client, work product, or like privilege.



2.9
Tax Relief.  The Parties shall reasonably cooperate in preparing and filing all
Tax Returns (to the extent related to the JV Shares and the Olympus Assets),
including maintaining and making available to each other all records necessary
in connection with preparing such Tax Returns and in resolving all disputes and
audits relating to Taxes (to the extent related to the JV Shares and the Olympus
Assets).  In addition, each Party shall render such reasonable assistance and
cooperation as may be requested by the other Party to obtain any tax relief and
other favorable tax treatment that may be available under Applicable Law with
respect to this Agreement.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
2.10
Automatic Termination.  If Cytori fails to make any timely payment of the Total
Purchase Price in accordance with Section 2.4, (i) the License and (ii) Olympus’
obligations to provide the Warranty Service and Celution One Support in
accordance with Section 8.1 shall automatically and immediately
terminate.  However, Cytori shall have a period of five (5) Business Days after
written notice from Olympus to pay Olympus the full amount of any missed payment
of the Total Purchase Price to avoid the automatic termination set forth in this
Section 2.10.

 
3.
LICENSE



3.1
License.  Olympus hereby grants Cytori a non-exclusive, sublicenseable,
worldwide, and non-transferable license under the Olympus IP to design, develop,
make, have made, use, translate, perform, service, maintain, import, offer to
sell, and sell the Final Celution Devices and Deliverables.  Cytori shall obtain
Olympus’ written consent prior to granting any sublicense of Cytori’s license
under the Olympus IP, provided, however, that Olympus shall not unreasonably
withhold, condition, or delay such consent.



3.2
Revocability.  Upon Cytori paying Olympus the Total Purchase Price in accordance
with Section 2.4, the License shall become fully paid-up and irrevocable.



3.3
Retention of Rights.  Except to the extent expressly assigned or licensed in
this Agreement, Olympus retains and reserves all rights to all Olympus IP,
including the right to use Olympus IP for any purpose whatsoever.

 
4.
ADDITIONAL OBLIGATIONS OF OLYMPUS



4.1
Transfer of JV Information and Documentation.  On the Transfer Date, Olympus
shall deliver to Cytori the JV Information and Documentation FCA Tokyo, Japan,
to be used by Cytori for any lawful purpose.  For the avoidance of doubt,
Olympus, in its sole discretion, may continue to use any JV Information and
Documentation solely for the purpose of the warranty and support obligations of
Olympus as provided herein.



4.2
JV Assets.  As soon as commercially reasonable following the Transfer Date,
Olympus shall destroy the JV Assets in Japan at Olympus’ sole cost and expense,
and Olympus shall provide Cytori with a certification of destruction once this
has been accomplished.

 
5.
ADDITIONAL OBLIGATIONS OF CYTORI



5.1
Sale of Olympus’ Cytori Shares.  At Olympus’ reasonable request, Cytori shall
fully cooperate in good faith to assist Olympus in its efforts to sell the
Cytori Shares in an orderly manner and subject to Applicable Law.  The
expectation, but without creating any obligation on Olympus, is that any such
sales could take place any time within two (2) years of the Effective Date.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
5.2
Olympus Name.  As of the Effective Date, Cytori shall cease and shall cause the
JV to cease all uses of “Olympus”, including, without limitation, use of
“Olympus” as a trademark, trade name, or service mark, as well as any other word
or phrase that indicates the involvement of Olympus in relation to the JV or any
products or services offered by the JV or Cytori; provided, however, that Cytori
shall have a reasonable period after the Effective Date to effect a change in
the corporate name of the JV to remove “Olympus”, which period shall in no event
extend after the Transfer Date.

 
6.
TERMINATION OF THE JOINT VENTURE AGREEMENT AND RELATED AGREEMENTS



6.1
Termination.  The Joint Venture Agreement and all Related Agreements are hereby
terminated in their entirety, including any and all provisions thereof which by
their terms were to have survived or extended beyond termination, and,
notwithstanding any general survivability language or any indication that one or
more provisions were to survive or extend beyond termination, none of the
parties thereto shall have any rights or obligations whatsoever thereunder.  The
Parties shall cooperate and shall cause the JV to consent to the termination of
all Related Agreements to which the JV is a party and to sign the Acknowledgment
Agreement.



6.2
Cytori Release and Waiver.  Upon the delivery of the JV Shares to Cytori as set
forth in Section 2.2, and except for Olympus’ obligations set forth in this
Agreement, Cytori, on behalf of itself and its predecessors, successors,
parents, Affiliates, subsidiaries and each and all of their respective officers,
directors, employees, and their heirs, successors, executors and assigns
(collectively, the “Cytori Parties”) shall fully, finally, unconditionally,
irrevocably and forever release and discharge Olympus, its predecessors,
successors, parents, Affiliates, subsidiaries, and each and all of their
respective past and present officers, directors, partners, limited partners,
shareholders, employees, servants, attorneys, insurers, agents, and other
representatives, and the heirs, successors, executors, predecessors, Affiliates,
insurers, reinsurers, and assigns of any of the foregoing from all actions,
causes of action, liabilities, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands (including, without limitation, attorneys’ fees)
whatsoever, in law, admiralty or equity, which the Cytori Parties may now have
or ever did have or hereafter can, shall or may, have, whether known or unknown,
for, upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the Effective Date.



6.3
Olympus Release and Waiver.  Upon Cytori’s payment in full of the Total Purchase
Price and except for Cytori’s obligations set forth in this Agreement, Olympus,
on behalf of itself and its predecessors, successors, parents, Affiliates,
subsidiaries, and each and all of their respective officers, directors,
employees, and their heirs, successors, executors and assigns (collectively, the
“Olympus Parties”) shall fully, finally, unconditionally, irrevocably and
forever release and discharge Cytori, its predecessors, successors, parents,
Affiliates, subsidiaries, and each and all of their respective past and present
officers, directors, partners, limited partners, shareholders, employees,
servants, attorneys, insurers, agents, and other representatives, and the heirs,
successors, executors, predecessors, Affiliates, insurers, reinsurers, and
assigns of any of the foregoing from all actions, causes of action, liabilities,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands (including, without limitation, attorneys’ fees) whatsoever, in law,
admiralty or equity, which the Olympus Parties may now have or ever did have or
hereafter can, shall or may, have, whether known or unknown, for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the Effective Date.


 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7.
REPRESENTATIONS AND WARRANTIES



7.1
Representations and Warranties Cytori.  Cytori hereby represents and warrants to
Olympus that:

 
 
(a)
Cytori is a corporation duly incorporated, validly existing, and in good
standing under the laws of Delaware, with full legal capacity and power to own
its property and carry on its business as presently conducted or proposed to be
conducted;

 
 
(b)
Cytori has full corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder;

 
 
(c)
The execution and delivery by Cytori of this Agreement and the performance by
Cytori of its obligations hereunder have been duly and validly authorized by all
necessary corporate action on the part of Cytori, and no other proceeding on the
part of Cytori is necessary to authorize the execution, delivery, or performance
hereof.  This Agreement has been duly executed and delivered by Cytori and,
assuming the due authorization, execution, and delivery hereof by the other
Party, this Agreement constitutes a legal, valid, and binding obligation of
Cytori, enforceable against Cytori in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
or other Applicable Law affecting the enforcement of creditors’ rights generally
or by general principles of equity;

 
 
(d)
No consent, approval, or action of, filing with or notice to any Governmental
Authority or any other Person is required in connection with Cytori’s execution,
delivery, or performance of this Agreement, or else such has already been
obtained;

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(e)
There is no pending or, to the knowledge of Cytori, threatened litigation,
arbitration, mediation, administrative investigation, or other proceeding that
challenges the validity of this Agreement or, if adversely decided, could (or
could reasonably be expected to) have a material adverse effect on Cytori’s
ability to perform its obligations hereunder; and

 
 
(f)
To Cytori’s knowledge, neither Cytori, nor any of its predecessors, successors,
parents, Affiliates (which for purposes of this Section 7.1(f) shall not include
the JV), subsidiaries and each and all of their respective past and present
officers, directors, partners, limited partners, shareholders, employees,
servants, attorneys, insurers, agents, and other representatives, and the heirs,
successors, executors, predecessors, Affiliates, insurers, reinsurers, and
assigns, have breached the Three-Way NDA.

 
7.2
Representations and Warranties Olympus.  Olympus hereby represents and warrants
to Cytori that:

 
 
(a)
Olympus is a corporation duly incorporated and validly existing, with full legal
capacity and power to own its property and carry on its business as presently
conducted or proposed to be conducted;

 
 
(b)
Olympus has full corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder;

 
 
(c)
The execution and delivery by Olympus of this Agreement and the performance by
Olympus of its obligations hereunder have been duly and validly authorized by
all necessary corporate action on the part of Olympus, and no other proceeding
on the part of Olympus is necessary to authorize the execution, delivery, or
performance hereof.  This Agreement has been duly executed and delivered by
Olympus and, assuming the due authorization, execution, and delivery hereof by
the other Party, this Agreement constitutes a legal, valid, and binding
obligation of Olympus, enforceable against Olympus in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, or other Applicable Law affecting the enforcement of creditors’
rights generally or by general principles of equity;

 
 
(d)
No consent, approval, or action of, filing with or notice to any Governmental
Authority or any other Person is required in connection with Olympus’s
execution, delivery, or performance of this Agreement, or else such has already
been obtained;

 
 
(e)
There is no pending or, to the knowledge of Olympus, threatened litigation,
arbitration, mediation, administrative investigation, or other proceeding that
challenges the validity of this Agreement or, if adversely decided, could (or
could reasonably be expected to) have a material adverse effect on Olympus’s
ability to perform its obligations hereunder;

 
 
(f)
Schedules 2.3(A-D) attached hereto are complete to the best of Olympus’
knowledge;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(g)
Olympus (i) is the record and beneficial owner of the number of JV Shares
indicated in Recital D of this Agreement, (ii) has good and marketable title to
all of such JV Shares and (iii) has the absolute right, power and the authority
to sell, transfer and deliver all of such JV Shares, free and clear of all
Encumbrances.  Except for the number of JV Shares indicated in Recital D of this
Agreement, Olympus does not own any additional shares of capital stock of the
JV.  Except for agreements between Cytori and Olympus, there are no options,
warrants, rights, calls, commitments or other agreements of any character
whatsoever related to shares of the JV owned by Olympus; and

 
 
(h)
To Olympus’ knowledge, neither Olympus, nor any of its predecessors, successors,
parents, Affiliates (which for purposes of this Section 7.2(h) shall not include
the JV), subsidiaries and each and all of their respective past and present
officers, directors, partners, limited partners, shareholders, employees,
servants, attorneys, insurers, agents, and other representatives, and the heirs,
successors, executors, predecessors, Affiliates, insurers, reinsurers, and
assigns, have breached the Three-Way NDA.

 
 
(i)
Olympus has shut down all production lines for manufacturing the Celution One
Device and / or the Final Celution Devices within its control, and as of the
Transfer Date will have terminated all contracts related to the manufacture of
such devices as well as any related consumables.

 
8.
OLYMPUS WARRANTY SERVICE AND CELUTION ONE SUPPORT OBLIGATIONS



8.1
Olympus Warranty Service and Celution One Support.  Cytori acknowledges that
Olympus will not be able to provide Cytori with maintenance and repair warranty
services similar to those set forth in the relevant Related Agreements because
the Olympus Assets include the Service Parts, which are necessary for Olympus to
provide such services.  However, Olympus will provide Cytori with the Warranty
Service and Celution One Support until March 31, 2014.  Olympus’ obligation to
provide Warranty Service and Celution One Support shall not apply to:  (a)
malfunctions or damages caused by any Force Majeure Event; (b) malfunctions that
are the result of improper storage, installation, use, maintenance or repair by
Cytori, its agents, distributors, or customers; (c) malfunctions caused by
improper operation of the Covered Product(s), or use of the Covered Product(s)
with any equipment, software, hardware, or device not authorized by Olympus;
and/or (d) malfunctions or damages caused by the defects or failure of
equipment, parts, or service supplied by Cytori.



8.2
Further Celution One Support.  Olympus and Cytori shall discuss in good faith,
with the intent to assist with, Cytori’s requests for Olympus to provide
technical assistance and software support, which assistance and support shall in
no event be provided after March 31, 2014, in relation to Celution One Devices
and Celution One Consumables that are not Covered Products, in accordance with
Section 3 of Schedule 8.1B attached hereto.



 
- 13 -

--------------------------------------------------------------------------------

 
 
8.3
Olympus Disclaimer.  OLYMPUS IS SELLING AND TRANSFERRING THE JV SHARES AND THE
OLYMPUS ASSETS, IS GRANTING THE LICENSE, WILL DELIVER THE JV INFORMATION AND
DOCUMENTATION, AND WILL PERFORM ITS CONTINUING OBLIGATIONS, INCLUDING WARRANTY
SERVICE AND CELUTION ONE SUPPORT IN ACCORDANCE WITH SECTION 8.1, AND ANY FURTHER
CELUTION ONE SUPPORT THAT OLYMPUS MAY PROVIDE IN ACCORDANCE WITH SECTION 8.2,
“AS IS” AND WITHOUT ANY EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, EXCEPT
AS EXPRESSLY SET FORTH IN SECTION 7.2.  EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 7.2, OLYMPUS HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND THOSE ARISING FROM COURSE OF
DEALING.  OLYMPUS DOES NOT WARRANT THAT ALL DEFICIENCIES, ERRORS, DEFECTS OR
NON-CONFORMITIES OF THE PRODUCT(S) OR PARTS COMPONENTS THEREOF (WHETHER DIRECTLY
INDIRECTLY) SUPPLIED BY OLYMPUS CAN BE CORRECTED.  THE WARRANTY SERVICE SET
FORTH IN THIS SECTION 8 IS LIMITED TO THE COVERED PRODUCT(S).  EXCEPT AS
EXPRESSLY SPECIFIED IN SECTION 7.2, OLYMPUS DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES IN RELATION TO THE ASSIGNED PATENTS, THE LICENSE GRANTED IN
ACCORDANCE WITH SECTION 3.1 OR THE INFORMATION OR DOCUMENTATION PROVIDED IN
ACCORDANCE WITH SECTION 4, INCLUDING IN RELATION TO ANY THIRD PARTY CLAIMS OF
INFRINGEMENT OR THAT ANY PATENTS WILL BE ISSUED BASED ON ANY PATENT APPLICATIONS
INCLUDED WITHIN THE DEFINITIONS OF OLYMPUS IP.  FOR THE AVOIDANCE OF DOUBT,
OLYMPUS HEREBY DISCLAIMS AND DOES NOT PROVIDE ANY WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY PRODUCTS THAT HAVE BEEN SHIPPED TO OR ARE USED IN COUNTRIES
OUTSIDE THE EUROPEAN UNION.



9.
CONFIDENTIALITY



9.1
Public Announcements.  Neither Party shall issue any press release or make any
public announcement relating to the subject matter of this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed, or conditioned; provided, however, that either
Party and any of their respective Affiliates may make any public disclosure it
believes in good faith is required by Applicable Law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party or Affiliate will use commercially reasonable efforts to advise
the other Party prior to making the disclosure).

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
9.2
Confidentiality and Non-Use.



 
(a)
Olympus, and its Affiliates to whom Cytori Confidential Information has
previously been disclosed, shall exercise the same degree of care with respect
to maintaining the confidentiality of any Cytori Confidential Information in its
possession that Olympus exercises with respect to similar types of Olympus’ own
proprietary information, but in no event less than a reasonable degree of care,
except that any Cytori Confidential Information required by Applicable Law or
legal or administrative process to be disclosed may be disclosed, provided that,
if reasonably possible, Olympus shall first notify Cytori of such disclosure
requirement so that Cytori may seek a protective order or other appropriate
remedy. Olympus agrees to be responsible for the destruction or confidential
maintenance of all Cytori Confidential Information that Olympus disclosed to
Kawasumi during the time that the Joint Venture Agreement was in force.  Except
as necessary for Olympus to enforce the terms of the Agreement, and perform its
obligations set forth in this Agreement, Olympus shall not in any manner use (in
any way), or disclose to any third party, the Cytori Confidential Information.



 
(b)
Cytori shall exercise the same degree of care with respect to maintaining the
confidentiality of any Olympus Confidential Information in its possession or in
the possession of the JV, that Cytori exercises with respect to similar types of
Cytori’s own proprietary information, but in no event less than a reasonable
degree of care, except that any Olympus Confidential Information required by
Applicable Law or legal or administrative process to be disclosed may be
disclosed, provided that, if reasonably possible, Cytori shall first notify
Olympus of such disclosure requirement so that Olympus may seek a protective
order or other appropriate remedy.  Notwithstanding the foregoing, Cytori may,
without the prior written consent of Olympus, disclose Olympus Confidential
Information related to the License to Cytori’s Affiliates that also agree to be
bound by this Section 9.2(b).  Except as permitted by the terms of this
Agreement or as necessary for Cytori to exercise its rights or perform its
obligations set forth in this Agreement, Cytori shall not in any manner use (in
any way), or disclose to any third party, the Olympus Confidential Information.

 
10.
LIMITATION OF LIABILITY



10.1
No Consequential or Incidental Damages.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR
TO ANY THIRD PARTY FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES
OF ANY NATURE (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF BUSINESS, LOSS
OF PROFIT OR REVENUES, LOSS OF USE OF THE PRODUCT(S) OR ANY ASSOCIATED
EQUIPMENT, COST OF CAPITAL, COST OF SUBSTITUTE PRODUCT(S), FACILITIES OR
SERVICE, DOWNTIME, PERSONAL PROFITS, BUSINESS INTERRUPTION, OR ANY OTHER
PECUNIARY LOSS) ARISING OUT OF OR IN ANY WAY RELATED TO THE PARTIES’ PERFORMANCE
OR FAILURE TO PERFORM UNDER THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED
ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR
OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN WARNED OF THE POSSIBILITY OF SUCH
DAMAGES.

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
10.2
Limitation on Claims and Liability Cap.  Neither Party may bring or file any
claim for breach of Section 7 (Representations and Warranties) or Section 8
(Olympus Warranty Service and Celution One Support Obligations) after March 31,
2015.  Except for Cytori’s obligation to pay the Total Purchase Price pursuant
to Section 2.4 (Purchase Price), Cytori’s obligations to adhere to the scope of
the License as set forth in Section 3.1, and Cytori’s indemnification
obligations set forth in Section 11 (Indemnification), the total cumulative
monetary liability of either Party for claims arising out of or related to this
Agreement shall not exceed USD 1,000,000.  Notwithstanding the foregoing, (i)
either Party may bring or file any claim for monetary damages directly incurred
due to a breach of Section 9.2 (Confidentiality and Non-Use) until March 31,
2018, without any limitation on the amount of such damages, and (ii) the Parties
understand and agree that any breaches by Cytori of Section 3.1 (License) or any
breaches by either Party Section 9.2 (Confidentiality and Non-Use) will cause
the non-breaching Party irreparable injury and damage and therefore, only in
relation to breaches or anticipated breaches of Section 3.1 (License) or Section
9.2 (Confidentiality and Non-Use) by a Party, the non-breaching Party is
entitled to seek injunctive and equitable relief in addition to all other
remedies available to it by law, without the necessity of posting any kind of
bond or security, and without any deadline by which such claims must be brought.

 
11.
INDEMNIFICATION



11.1
Indemnification Obligations of the Parties.  Cytori shall indemnify, defend, and
hold Olympus and Olympus’ Affiliates, successors, and assigns (each an
“Indemnified Party”) harmless from and against, and pay or reimburse each of
them for and with respect to, all damages, losses, liabilities, claims, demands,
costs, and expenses (including, without limitation, reasonable attorneys’ fees)
suffered or incurred by such Indemnified Party, resulting from third party
claims, and relating to, arising out of or resulting from, any use of the
Products outside of the European Union.



11.2
Administration of Indemnification.  For purposes of administering the
indemnification provisions set forth in Section 11.1, the following procedures
shall apply:



 
(a)
Whenever a claim subject to indemnification under Section 11.1 (each, an
“Indemnity Claim”) shall arise, the Indemnified Party shall, reasonably promptly
after acquiring knowledge of the Indemnity Claim, give written notice to Cytori,
setting forth in reasonable detail, to the extent then available, the facts
concerning the nature of the Indemnity Claim and the basis upon which the
Indemnified Party believes that it is entitled to indemnification under Section
11.1.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(b)
In the event of any Indemnity Claim resulting from or in connection with any
claim by a third party, Cytori shall be entitled, at its sole expense and to the
extent permitted by Applicable Law, to either:



 
(1)
participate in defending against such claim; or



 
(2)
assume the entire defense of such claim with counsel selected by it and
reasonably acceptable to the Indemnified Party; provided that Cytori agrees in
writing that it does not and will not contest its responsibility for
indemnifying the Indemnified Party in respect of such claim or proceeding and
provided further that no settlement shall be made and no judgment consented to
by Cytori without the prior written consent of the Indemnified Party, such
consent not be unreasonably withheld, conditioned or delayed, except that no
such consent shall be required if the claimant is entitled under the settlement
to only monetary damages actually paid by Cytori.



Notwithstanding the foregoing provisions of this Section 11.2(b), if (A) a third
party claim would, if successful, result in the imposition of damages for which
Cytori would not be solely responsible, or (B) representation of both the
Indemnified Party and Cytori by the same counsel would otherwise be
inappropriate due to actual or potential differing interests between them, then
Cytori shall not be entitled to assume the entire defense of such claim and each
party shall be entitled to retain counsel who shall, to the extent appropriate
in the opinion of each such counsel, cooperate with one another in defending
against said claim.  In the case of clause (A) of the preceding sentence, Cytori
shall be obligated to bear only that portion of the expense of the Indemnified
Party’s counsel that is in proportion to the damages subject to indemnification
by Cytori compared to the total amount of the third-party claim against the
Indemnified Party.


 
(c)
If, within fifteen (15) Business Days after receipt of notice of an Indemnity
Claim given pursuant to Section 11.2(a), Cytori fails to give the Indemnified
Party written notice of Cytori election to undertake the defense of such
Indemnity Claim, Cytori subsequently fails to diligently prosecute such defense,
or the Applicable Law allows Cytori to undertake neither (1) nor (2) in Section
11.2(b) above, the Indemnified Party may defend the claim in such manner as it
reasonably deems appropriate or settle the claim (after giving notice thereof to
Cytori) on such terms as the Indemnified Party may deem appropriate; provided
that no settlement shall be made and no judgment consented to by the Indemnified
Party without the prior written consent of Cytori, such consent not be
unreasonably withheld, conditioned or delayed, except that no such consent shall
be required if the claimant is entitled under the settlement to only monetary
damages actually paid by the Indemnified Party.  If the Indemnified Party
assumes the defense of the claim pursuant to this Section 11.2(c), it shall be
entitled to monthly reimbursement of defense expenses incurred and prompt
indemnification from Cytori in accordance with this Section 11.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(d)
Failure or delay by an Indemnified Party to give reasonably prompt notice of any
Indemnity Claim (if given prior to expiration of the applicable Survival Period)
shall not release, waive or otherwise affect Cytori’s obligations with respect
to the Indemnity Claim, except to the extent that Cytori can demonstrate actual
loss or prejudice as a result of such failure or delay.

 
12.
GENERAL PROVISIONS



12.1
Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of New York without reference to
principles of conflicts of laws that would require the application of the laws
of another jurisdiction.

 
12.2
Dispute Resolution.  All disputes arising out of or in connection with this
Agreement, or any relationship created by or in accordance with this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (the “Rules”) by three (3) arbitrators.  Judgment on the
award rendered by the panel of arbitrators shall be binding upon the Parties and
may be entered in any court having jurisdiction thereof.  Olympus shall nominate
one (1) arbitrator and Cytori shall nominate one (1) arbitrator.  The
arbitrators so nominated by each Party respectively shall jointly nominate the
third arbitrator within fifteen (15) days following the confirmation of
arbitrators nominated by each Party.  If the arbitrators nominated by each
respective Party cannot agree on the third arbitrator, then such third
arbitrator shall be selected as provided in the Rules.  The place of the
arbitration and all hearings and meetings shall be Honolulu, Hawaii.  In
addition to the Rules and except as otherwise provided herein, the Parties agree
that the arbitration shall be conducted according to the International Bar
Association Rules on the Taking of Evidence in International Commercial
Arbitration.  The arbitrators may order pre-hearing production or exchange of
documentary evidence, and may require written submissions from the relevant
Party, but may not otherwise order pre-hearing depositions or discovery.  The
arbitrators shall apply the laws of New York as set forth in Section 12.1 and
the Federal Arbitration Act shall govern.  The language of the arbitral
proceedings shall be English.  The arbitrators shall not issue any award, grant
any relief, or take any action that is prohibited by or inconsistent with the
terms of this Agreement and shall not have the authority to use the equitable
powers provided by the Rules to modify any terms of this Agreement, nor shall
the arbitrators have the power to award any punitive or exemplary damages.  The
provisions of this Section  12.2 shall not apply to any claims for equitable
relief brought by a party solely for breaches or anticipated breaches of Section
3.1 (License) or Section 9.2 (Confidentiality and Non-Use).



12.3
Notices and Other Communications.  Any and all notices, requests, demands, and
other communications required or otherwise contemplated to be made under this
Agreement shall be in writing and in English and shall be provided by one or
more of the following means and shall be deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile or
electronic mail (“E-mail”) originating in Japan, on the date of transmission
with receipt of a transmittal confirmation, (c) if transmitted by facsimile or
E-mail originating in the United States, on the first (1st) Business Day
following receipt of a transmittal confirmation, or (d) if by international
courier service, on the fourth (4th) Business Day following the date of deposit
with such courier service, or such earlier delivery date as may be confirmed in
writing to the sender by such courier service.  All such notices, requests,
demands and other communications shall be addressed as follows:

 
 
- 18 -

--------------------------------------------------------------------------------

 

 
 
If to Olympus:

 

 
 
2-3 Kuboyama-cho, Hachioji-shi, Tokyo 192-8512, Japan

 
 
Attention: Mamoru Kaneko

 
 
Facsimile: +81 42-691-7350

 
 
E-mail: ma_kaneko@ot.olympus.co.jp



With a copy to:
Mr. Stephen E. Chelberg
Squire Sanders (US) LLP
Ebisu Prime Square Tower, 16F
1-1-39 Hiroo, Shibuya-ku Tokyo, Japan 150-0012
Facsimile:  +81 (0)3-5774-1800
E-mail: stephen.chelberg@squiresanders.com


 
If to Cytori:




 
 
3020 Callan Road

 
 
San Diego, California 92121, United States of America

 
 
Attention: Christopher J. Calhoun

 
 
Facsimile: 858-458-0994

 
 
E-mail: ccalhoun@cytori.com



or to such other address, facsimile number, or E-mail address as a Party may
have specified to the other Party in writing delivered in accordance with this
Section 12.3.
 
12.4
Governing Language.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.



12.5
Severability.  If any provision in this Agreement shall be found or be held to
be invalid or unenforceable, then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by either Party.  In such event, the Parties shall use reasonable
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly reflects the Parties’ intent in
entering into this Agreement.

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
12.6
Further Assurances.  Each Party shall perform such acts, execute and deliver
such instruments and documents, and do all such other things as may be
reasonably necessary to accomplish the transactions contemplated in this
Agreement.



12.7
Expenses.  Each Party shall bear its own costs and expenses, including, without
limitation, fees and expenses of legal counsel, accountants, brokers,
consultants, and other representatives used or hired in connection with the
negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby.



12.8
No Waiver.  No waiver of any term or condition of this Agreement shall be valid
or binding on a Party unless the same shall have been set forth in a written
document, specifically referring to this Agreement and duly signed by the
waiving Party.  The failure of a Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the ability of a Party to enforce each and every such provision
thereafter.



12.9
Entire Agreement; Amendments.  The terms and conditions contained in this
Agreement (including the Schedules attached hereto), constitute the entire
agreement between the Parties and supersede all previous agreements and
understandings, whether oral or written, between the Parties with respect to the
subject matter hereof.  No agreement or understanding amending this Agreement
shall be binding upon either Party unless set forth in a written document which
expressly refers to this Agreement and which is signed and delivered by duly
authorized representatives of both Parties.



12.10
Assignment.  Except as set forth in Section 3 above, neither Party has the right
to assign its rights or obligations under this Agreement.



12.11
No Agency.  The Parties are independent contractors.  Nothing contained herein
or done in pursuance of this Agreement shall constitute either Party as being
the agent of the other Party for any purpose or in any sense whatsoever.



12.12
No Beneficiaries.  Nothing herein express or implied, is intended to or shall be
construed to confer upon or give to any Person, other than the Parties, any
interests, rights, remedies or other benefits with respect to or in connection
with any agreement or provision contained herein or contemplated hereby.



12.13
Rights and Remedies Cumulative.  Except as otherwise provided in this Agreement,
the rights and remedies provided herein shall be cumulative and not exclusive of
any other rights or remedies provided by law or otherwise.

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
12.14
Counterparts.  This Agreement may be executed in any number of counterparts, and
each counterpart shall constitute an original instrument, but all such separate
counterparts shall constitute only one and the same instrument.

 
IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement.
 
OLYMPUS CORPORATION
 
CYTORI THERAPEUTICS INC.
     
By:
 
By:
/s/ Hiroyuki Sasa
 
/s/ Christopher J. Calhoun
     
Name:
 
Name:
Hiroyuki Sasa
 
Christopher J. Calhoun
     
Title:
 
Title:
President and Representative Director
 
Chief Executive Officer
      Date:  
Date:
May 8, 2013
 
May 8, 2013



 
- 21 -

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES


Schedule 1.1 Definitions
Schedule 2.3A Assigned Patents
Schedule 2.3B Service Parts
Schedule 2.3C Celution One Device
Schedule 2.3D Celution One Consumables
Schedule 4.1 JV Information and Documentation
Schedule 4.2 JV Assets
Schedule 6.1A Related Agreements
Schedule 6.1B Acknowledgement Agreement
Schedule 8.1A Products
Schedule 8.1B Warranty Service and Celution One Support
Schedule 9.2(a) Cytori Confidential Information
Schedule 9.2(b) Olympus Confidential Information


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1


DEFINITIONS


“Acknowledgement Agreement” means the agreement to be executed by Olympus and
the JV in the form attached hereto as in the form attached hereto as Schedule
6.1B.
 
“Affiliate” means any Person controlling, controlled by, or under common control
with another Person, where control means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of securities, other ownership interest,
and/or contract.
 
“Agreement” has the meaning ascribed thereto in the opening paragraph of this
Agreement.
 
“Applicable Law” means, as to any Person, any statute, law, rule, regulation,
directive, treaty, judgment, order, decree or injunction of any Governmental
Authority that is applicable to or binding upon such Person or any of its
properties.
 
“Assigned Patents” means all of Olympus’ rights in those patents and patent
applications listed in Schedule 2.3A attached hereto.
 
“Assistance Request” has the meaning ascribed thereto in Schedule 8.1B.
 
“Bug Fixing Request” has the meaning ascribed thereto in Schedule 8.1B.
 
“Business Day” means a day on which commercial banks in Tokyo, Japan and San
Diego, California, United States of America are generally open to conduct their
regular banking business.
 
“Celution One Consumables” means the OC-1020-IP consumables developed and
manufactured by or for Olympus as described in Schedule 2.3D.
 
“Celution One Device” means the OC-1000-D3 device developed and manufactured by
or for Olympus as described in Schedule 2.3C.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Covered Product” means all Products that Olympus shipped to the European Union
and that since being shipped to the European Union have been used exclusively by
or for Cytori in the European Union.
 
“Cytori” has the meaning ascribed thereto in the opening paragraph of this
Agreement.
 
“Cytori Confidential Information” means (i) the JV Information and Documentation
(not including the Intellectual Property Rights of Olympus), (ii) all
confidential or proprietary information previously provided by Cytori to Olympus
pursuant to the Related Agreements that was marked as confidential if in written
(including electronic) form, or if in oral form, was followed by a writing
confirming that the information is “confidential” within thirty (30) Business
Days after oral disclosure, (iii) all confidential or proprietary information
that Cytori provided to Olympus pursuant to this Agreement that is marked as
confidential if in written (including electronic) form, or if in oral form, is
followed by a writing confirming that the information is “confidential” within
thirty (30) Business Days after oral disclosure, (iv) the following written or
electronic materials Olympus received from Cytori relating or pertaining to the
JV and the development of the Final Celution Devices, Celution One Device,
Celution One Consumables and Deliverables whether or not such written or
electronic materials are marked or confirmed as confidential:
 
 
- i -

--------------------------------------------------------------------------------

 
 
 
(a)
diagrams, drawings, schematics or plans and software (including specifications
therefore);

 
 
(b)
all documentation, protocols, and reports relating to laboratory studies and
feasibility experiments related to device development or adipose-related
research;

 
 
(c)
manufacturing documentation, material specifications, and supplier lists and
information;

 
 
(d)
second source manufacturing records and documents;

 
 
(e)
all documents and records relating or pertaining to Cytori’s proprietary enzymes
and reagents including Celase and Intravase;

 
 
(f)
technical service documentation and forms;

 
 
(g)
regulatory documents and filings (technical files, and all submissions to FDA,
BSi, DEKRA, MHLW, and other global regulatory bodies including all supporting
documentation);

 
 
(h)
quality system documents and records including electronic files and records on
QCBD;

 
 
(i)
financial documents, including spreadsheets and summaries;

 
 
(j)
descriptions or summaries of Cytori IP, IP opinions and correspondence or other
communications relating to Cytori IP (including any information and
correspondence related to the 231 patent);

 
 
(k)
all documents related to any Cytori-sponsored preclinical studies; and

 
 
(l)
all documents and records concerning Cytori’s past or present clinical trials,
including, but not limited to, the Restore 1, Restore 2, Apollo, Precise,
Athena, and Advance trials, as well as any such records relating to any
investigator initiated trials involving the Celution 600 & Celution 800,
Puregraft or the Celution One Device.

 
and (v) the information listed in Schedule 9.2(a) (not including the
Intellectual Property Rights of Olympus).  Cytori Confidential Information does
not include any trade secrets or information that was or is (A) known to Olympus
prior to receipt thereof from Cytori or the JV; (B) disclosed to Olympus by a
third person which had or has a legal right to make such disclosure without
requiring Olympus to maintain the confidentiality thereof at the time of such
disclosure; (C) or becomes part of the public domain through no fault of
Olympus; or (D) independently developed by or for Olympus as evidenced by its
written records, without reference to Cytori Confidential Information.
 
 
- ii -

--------------------------------------------------------------------------------

 
 
“Cytori Parties” has the meaning ascribed thereto in Section 6.2.


“Cytori Shares” has the meaning ascribed thereto in Recital F.


“Deliverables” means those items listed as deliverables in the Development Plan
attached as Exhibit 1B to the JDA as amended effective as of May 20, 2008.
 
“Effective Date” means the last date of signature of this Agreement.
 
“E-mail” has the meaning ascribed thereto in Section 12.3.


“Encumbrance” means, with respect to any item, any mortgage, lien, pledge,
charge, or security interest of any kind in respect of such item, but
specifically excludes (i) mortgages, liens, pledges, charges, and security
interests which do not materially detract from the value of or interfere with
the use of the item, (ii) liens for taxes not yet due (or which are being
contested in good faith), and (iii) mechanics’, carriers’, workers’, repairers’,
materialmens’, workhousmens’, land lords’, and similar liens arising or incurred
in the ordinary course of business that are not past due or delinquent as of the
Effective Date, as well as similar liens under Japanese law, such as statutory
liens (sakidori tokken) and rights of retention (ryuuchi ken), arising or
incurred in the ordinary course of business that are not past due or delinquent
as of the Effective Date.
 
“Extended Payment Option” has the meaning ascribed thereto in Section 2.4(d).
 
“FCA” means Free Carrier as defined in Incoterms 2010.
 
“Final Celution Devices” means (i) the Licensed Product developed by
Olympus  pursuant to the Development Plan and the Specifications and that
received Acceptance by the JV in accordance with the JDA (with the capitalized
terms in this definition having the meanings set forth in the JDA) (“Final
Product”), (ii) the Celution One Device, (iii) minor variations to the Celution
One Device and the Final Product that Cytori may make or have made as necessary
to modify the Celution One Device or Final Product for use in various countries
(such as changes to the power supply and changes to the type of electrical plug
used), (iv) minor variations in the components of the Celution One Device and
the Final Product that are substantially equivalent to the existing components
of the Celution One Device and the Final Product and that are necessary as a
result of Cytori using different component suppliers than Olympus used to
manufacture the same components for the Celution One Device and the Final
Product (such as changes to the centrifuge motor, the vacuum pump, circuit
boards, heating elements for both the digest chamber and the LR chamber,
machined components, valves, optical and leak sensors, casters,  and different
materials, processes), and (v) minor changes to the geometry of and other minor
design changes to the consumables used in the Celution One Device and Final
Product necessitated by Cytori’s use of alternate consumables manufacturers, and
(vi) different colors and materials for external components of the Celution One
Device and Final Product that have substantially equivalent properties to the
same existing external components.
 
 
- iii -

--------------------------------------------------------------------------------

 
 
“Force Majeure Event” means any events beyond a Party’s reasonable control,
including, but not limited to, acts of God, acts of war, acts of terrorism,
civil disturbance, earthquake, epidemic, widespread communicable disease (such
as SARS), governmental action, strikes, fire, flood, typhoon, tsunami, peril or
accident at sea, inability to secure materials and transportation or facilities,
nuclear accident or disaster, walkouts or lock-outs, or other labor disputes
beyond the reasonable control of a Party.


“Governmental Authority” means any (i) country, nation, state, county, city,
town, village, district or other jurisdiction of any nature, (ii) federal,
state, local, municipal, foreign or other government or political subdivision
thereof, (iii) governmental or quasi-governmental authority of any nature
(including any taxing authority, agency, branch, board, department, central
bank, commission, bureau, official, or entity and any court), or (iv) body
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature
(including stock exchanges and other self-regulatory bodies).


“Indemnified Party” has the meaning ascribed thereto in Section 11.1.
 
“Indemnity Claim” has the meaning ascribed thereto in Section 11.2(a).
 
“Initial Payment” means USD 220,000.


“Installment Payments” has the meaning ascribed thereto in Section 2.4.


“Intellectual Property Rights” or “IP” means (a) all inventions (whether
patentable or unpatentable and whether or not actually reduced to practice), all
improvements thereto as of the Effective Date, and all patents, provisional and
non-provisional patent applications and patent disclosures, together with all
reissuances, divisions, continuations, continuations-in-part, renewals,
extensions and reexaminations thereof, (b) all copyrightable works, all works of
authorship, all copyrights, and all applications, registrations and renewals in
connection therewith, (c) all mask works and all applications, registrations and
renewals in connection therewith, (d) all trademarks, service marks, trade
names, service names, brand names, trade dress rights, logos, Internet domain
names and corporate names, together with the goodwill associated with any of the
foregoing, (e) all trade secrets and confidential business information
(including, but not limited to, ideas, research and development information,
knowhow, formulas, compositions, biochemical and biological materials, reagents,
assays, manufacturing and production processes and techniques, technical data,
data base rights, designs, drawings, specifications, customer and supplier
lists, pricing and cost information and business and marketing plans and
proposals), and (f) any and all applications and registrations of the foregoing
(in any jurisdiction).


“JDA” has the meaning ascribed thereto in Schedule 6.1A.


“Joint Venture Agreement” has the meaning ascribed thereto in Recital C.


 
- iv -

--------------------------------------------------------------------------------

 
 
“JV” has the meaning ascribed thereto in Recital D.


“JV Assets” means those fixtures and tooling listed in Schedule 4.2 attached
hereto.


“JV Information and Documentation” means that certain JV Information and
Documentation set forth in Schedule 4.1 attached hereto.


“JV Shares” means the one thousand and twenty-six (1,026) shares of JV common
stock held by Olympus.


“License” means the license that Olympus grants to Cytori in accordance with
Section 3.1.


“New Devices” means two (2) fully assembled Celution One Devices that Olympus
will provide to Cytori as an Olympus Asset in accordance with this Agreement.


“Olympus” has the meaning ascribed thereto in the opening paragraph of this
Agreement.


“Olympus Assets” means:


 
(a)
the Service Parts;



 
(b)
the New Devices;



 
(c)
the Assigned Patents;



 
(d)
one (1) lot (twenty-eight (28) individual sets) of Celution One Consumables with
an expiration date of May 31, 2013.



“Olympus Confidential Information” means (i) the Intellectual Property Rights of
Olympus included in the JV Information and Documentation, (ii) all confidential
or proprietary information previously provided by Olympus to Cytori pursuant to
the Related Agreements that was marked as confidential if in written (including
electronic) form, or if in oral form, was followed by a writing confirming that
the information is “confidential” within thirty (30) Business Days after oral
disclosure, (iii) all confidential or proprietary information that Olympus
provided to Cytori pursuant to this Agreement that is marked as confidential if
in written (including electronic) form, or if in oral form, is followed by a
writing confirming that the information is “confidential” within thirty (30)
Business Days after oral disclosure, (iv) the following written or electronic
materials Cytori received from Olympus relating or pertaining to the
Intellectual Property Rights of Olympus in connection with the JV and the
development of the Celution One Device and Deliverables whether or not such
written or electronic materials are marked or confirmed as confidential:
 
 
(a)
diagrams, drawings, schematics or plans and software (including specifications
therefore);

 
 
- v -

--------------------------------------------------------------------------------

 
 
 
(b)
all documentation, protocols, and reports relating to laboratory studies and
feasibility experiments related to device development or adipose-related
research;

 
 
(c)
manufacturing documentation, material specifications, and supplier lists and
information;

 
 
(d)
second source manufacturing records and documents;

 
 
(e)
technical service documentation and forms;

 
 
(f)
quality system documents and records including electronic files and records on
QCBD;

 
 
(g)
financial documents, including spreadsheets and summaries; and

 
 
(h)
descriptions or summaries of Olympus IP, IP opinions and correspondence or other
communications relating to Olympus IP;

 
and (v) the Intellectual Property Rights of Olympus included in the items listed
in Schedule 9.2(b).  Olympus Confidential Information does not include any trade
secrets or information that was or is (A) known to Cytori prior to receipt
thereof from Olympus or the JV; (B) disclosed to Cytori by a third person which
had or has a legal right to make such disclosure without requiring Cytori to
maintain the confidentiality thereof at the time of such disclosure; (C) or
becomes part of the public domain through no fault of Cytori; or (D)
independently developed by or for Cytori as evidenced by its written records,
without reference to Olympus Confidential Information.
 
“Olympus IP” means all Intellectual Property Rights owned by Olympus that
Olympus incorporated into any Final Celution Device or Deliverable as of
February 28, 2012.
 
“Olympus Parties” has the meaning ascribed thereto in Section 6.3.
 
“Olympus Payment Option” has the meaning ascribed thereto in Section 2.4(c).
 
“One Year Payment Option” has the meaning ascribed thereto in Section 2.4(a).
 
“Party” and “Parties” have the meanings ascribed thereto in the opening
paragraph of this Agreement.


“Person” means a natural individual, Governmental Authority, partnership, firm,
corporation, or any other entity.
 
“Products” means the Celution One Devices and Celution One Consumables
previously sold by the JV to Cytori as of the Effective Date, listed in Schedule
8.1A, and the New Devices.


“Related Agreements” means all agreements entered into by and between Olympus
and Cytori and by and between Olympus and the JV, including those listed in
Schedule 6.1A.


 
- vi -

--------------------------------------------------------------------------------

 
 
“Rules” has the meaning ascribed thereto in Section 12.1.


“Service Parts” means those spare parts and repair jigs and tools for service of
Celution One Devices listed in Schedule 2.3B attached hereto.


“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Taxes” means all taxes, charges, fees, duties, levies or other assessments,
including, without limitation, income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales,
consumption, use, franchise, excise, value added, license, payroll,
unemployment, environmental, customs duties, capital stock, disability, stamp,
leasing, lease, user, transfer, fuel, excess profits, occupational and interest
equalization, windfall profits, severance and employees’ or third parties income
withholding and Social Security taxes, and taxes of any other kind whatsoever
imposed by the United States or any foreign country or by any state, region,
municipality, subdivision or instrumentality of the United States or of any
foreign country or by any other tax authority and such term shall include any
interest, penalties, surcharges or additions to tax attributable to such taxes.


“Three-Way NDA” means that certain Three-Way Non-Disclosure Agreement by and
among Olympus, Cytori, and the JV dated November 4, 2005, as amended.


“Total Purchase Price” means the purchase price paid by Cytori to Olympus for
the JV Shares and the Olympus Assets pursuant to Cytori’s exercise of the One
Year Payment Option, the Two Year Payment Option, the Olympus Payment Option, or
the Extended Payment Option in accordance with Section 2.4.


“Transfer Date” means five (5) Business Days after Olympus receives the Intial
Payment.


“Two Year Payment Option” has the meaning ascribed thereto in Section 2.4(b).
 
“USD” means United States dollars, the official currency of the United States of
America.


“Warranty Service and Celution One Support” means the service that Olympus shall
provide in accordance with Section 8.1 as set forth in Sections 1 and 2 of
Schedule 8.1B attached hereto.
 

- vii -

--------------------------------------------------------------------------------
